     Case 2:20-cv-11640-FMO-MRW Document 19 Filed 03/14/21 Page 1 of 1 Page ID #:51




1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11    ANTONIO FERNANDEZ,                        )   Case No. CV 20-11640 FMO (MRWx)
                                                )
12                       Plaintiff,             )
                                                )
13                 v.                           )   JUDGMENT
                                                )
14    BOM SEO LEE, et al.,                      )
                                                )
15                       Defendants.            )
                                                )
16

17          IT IS ADJUDGED THAT the above-captioned action is dismissed without prejudice.

18    Dated this 14th day of March, 2021.

19

20                                                                      /s/
                                                               Fernando M. Olguin
21                                                          United States District Judge

22

23

24

25

26

27

28
